Case 20-31108-mvl13 Doc 35 Filed 08/11/21                       Entered 08/11/21 07:12:51               Page 1 of 1
Office of the Standing Chapter 13 Trustee
105 Decker Ct
Suite 1150 11th Floor
Irving, TX 75062
(214) 855-9200

                                  IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE NORTHERN DISTRICT OF TEXAS
                                              DALLAS DIVISION


IN RE:                                                                                       CASE NO: 20-31108-MVL-13
PHILIP DON & RHONDA L LOVELL
            DEBTORS


        NOTICE OF CONTINUED HEARING ON TRUSTEE'S 17 DAY NOTICE OF INTENT TO CERTIFY
                              CHAPTER 13 CASE FOR DISMISSAL

    A hearing has previously been scheduled in the above referenced matter . At the pre-hearing conference, all parties

present agreed to the continuance of the hearing . Notice is hereby given that the hearing will be continued to the following

date:

             September 02, 2021

due to the following reason:

             Per Agreement of the Parties.

    A Pre-Hearing Conference will be held on 09/02/2021 . Due to the Covid pandemic Debtor's Counsel must initiate the

pre-hearing conference by contacting the Trustee or his staff attorney no later than 4:00 p .m. on 09/01/2021. Any objections

not resolved or defaulted at the pre-hearing conference will be heard by the Court by Webex Video Conference between 2:00

pm and 5:00 p.m. at https://us-courts.webex.com/meet/larson. All parties present at the previous hearing were notified of the

foregoing date and times. No further notice is necessary.

You may access Webex Hearing Instructions at

https://www.txnb.uscourts.gov/judges-info/hearing-dates/judge-larson-hearing-dates

                                                                              Respectfully submitted,

Attorney for Debtors:                                                         /s/ Thomas D. Powers
LEINART LAW FIRM                                                              Thomas D. Powers
                                                                              State Bar No. 16218700
                                                                              105 Decker Ct
                                                                              Suite 1150 11th Floor
                                                                              Irving, TX 75062
                                                                              (214) 855-9200
